Citation Nr: 1219251	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction of nonservice-connected disability pension benefits effective August 1, 2003, and termination of non-service disability pension benefits effective February 1, 2004, was proper.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.


FINDING OF FACT

The Veteran withdrew the appeal in May 2012.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204.  In May 2012, the Veteran indicated his desire to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and it must be dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


